DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/760,227 filed 04/29/2020.
Claims 1-15 remain pending in the Application. Claims 7-15 are withdrawn form consideration as non-elected claims. Therefore Claims 1-6 are under examination at this time.
4.	Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 07/15/2021 is acknowledged.  The traversal is on the ground(s) that “Under PCT Rule 13.2, the requirement of unity of invention is fulfilled when there is a technical relationship among the inventions involving one or more of the same or corresponding special technical features. In the present case, Groups 1 to 3 share the common technical features of using a first path for supplying power to the battery (i.e.. charging) and using a second path for supplying power to a module other than the battery. For example, claims 10-12 of Group 3 recites methods corresponding to Group 1. This is not found persuasive because instant Application is a national stage entry of PCT/KR2019/000873, wherein Requirement to unity of invention is similar to the Election/Restriction and reproduced as follows:
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
5.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably independent and distinct species: Group I  Group II, Group III. The Groups are independent or distinct because as disclosed the different Groups having special technical feature for each identified Group, such as:  supplying the battery with power by a first path based on an amount of the power received from the external device per unit time; and supplying the heater with power by a second path based on the amount of power received per unit time being equal to or greater than a present value (Group II); and supplying the battery with power by a first path based on remaining power of the battery being equal to or less a preset value; and supplying the heater with power by a second path based on the remaining power of the battery exceeding the preset value (Group III).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features listed above. It should be noted that named “special technical features for each identified species” is equivalent to “separate utility” listed in Requirement for Restriction filed 05/17/2021. The Applicants state that “Groups 1 to 3 share the common technical features of using a first path for supplying power to the battery (i.e.. charging) and using a second path for supplying power to a module other than the battery”. Examiner respectfully disagrees, because even listed claims have common features, also comprising special technical features, wherein  their wording and terminology are distinct, which will be burden on Examiner, since query for search will be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conley et al. (US Patent 9,532,604 ).
With respect to claim 1 Conley et al. teaches A device (col. 9, ll.39-40) comprising: 
a receiving terminal configured to receive power from an external device (vaporizer 700/device comprising connector 712/terminal (col. 9, ll.39-40; col. 10, ll.6-11 to make a connection to receive power from  the power source 702/external device (col. 9, ll.51-56; Fig. 7)); 
a first path configured to supply a portion of the power received from the external device to a battery included in the device to charge the battery (first path from generator 902/external device to charge the storage device 920/ battery (col. 10, ll.61-63; col. 11, 27-31; Fig. 9), wherein generator 902/external device corresponds to the power source 702, which might be an external power source/external device (col. 9, ll.51-56)); and 
a second path configured to supply a portion of the power received from the external device to a module included in the device (second path from the generator 902/external device to charge the heating element 914/module included in the vaporizer  900/device similar to the vaporizer 700/device  (col. 11, ll.10-13; col.10, ll.61-63; Figs. 7, 9), wherein generator 902/external device corresponds to the power source 702, which might be an external power source/external device (col. 9, ll.51-56)). 
With respect to claims 2-5 Conley et al. teaches:
Claim 2: wherein an amount of power consumed by the module per unit time is equal to or greater than a preset value (col. 11, ll.18-26; col. 4, ll.45-48). 
Claim 3: wherein the module comprises a heater (col. 9, ll.57-58; col. 11, ll.12-13). 
(col. 11, ll.10-13, ll.27-28). 
Claim 5: wherein the processor blocks a third path used in supplying power from the battery to the heater while supplying power to the battery (col. 11, ll.31-34). 

Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in claim 6, such as: wherein the heater performs heated cleaning by using the power received via the second path among all limitations of claims 1, 3-4 from which claim 6 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
07/25/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851